Exhibit 99.1 Press Release dated August 1, 2013 Citizens First Corporation Announces Second Quarter 2013 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, August 1, 2013 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the second quarter ending June 30, 2013, which include the following: · For the quarter ended June 30, 2013, the Company reported net income of $788,000, or $0.30 per diluted common share.This represents an increase of $673,000, or $0.35 per diluted common share, from the linked quarter ended March 31, 2013.Compared to the quarter ended June 30 a year ago, net income increased $62,000 or $0.06 per diluted common share. · For the six months ended June 30, 2013, net income totaled $903,000, or $0.25 per diluted common share.This represents a decrease of $631,000, or $0.28 per diluted common share, from the net income of $1.5 million in the first six months of the previous year. · The Company’s net interest margin was 3.77% for the quarter ended June 30, 2013 compared to 3.96% for the quarter ended March 31, 2013 and 4.06% for the quarter ended June 30, 2012, a decrease of 19 basis points for the linked quarter and a decrease of 29 basis points from the prior year.The Company’s net interest margin decreased from the prior quarter primarily due to a decrease in loan income for the quarter as the level of non-accrual loans remained high. 1 · Provision for loan losses was $50,000 for the second quarter of 2013 compared to $1.3 million for the linked quarter ended March 31, 2013 and $450,000 for the quarter ended June 30, 2012.Todd Kanipe, President & CEO of Citizens First commented, “We made slight improvements in our level of non-performing assets during the second quarter as we moved through the liquidation of collateral on several credits.The higher level of non-performing assets during 2013 has adversely impacted our margin and increased our collection expenses. A majority of our charge-offs during the quarter had specific allocations in the allowance for loan losses that had been previously established.We continue to work aggressively to reduce non-performing assets.” · On July 26, 2013, the real estate securing our largest non-performing asset, a $3.8 million commercial real estate loan, was sold at auction to a third party for $2.5 million less selling costs.Our allowance for loan losses as of June 30, 2013 included a specific allocation for the deficiency. The defiency will result in a charge-off of approximately $1.5 million in the third quarter of 2013. Second Quarter 2013 Compared to First Quarter 2013 Net interest income for the quarter ended June 30, 2013 declined $111,000 from the previous quarter due to a reduction in loan income, which included the effect of existing loans repricing at lower rates and the impact of existing non-accrual loans. Non-interest income for the three months ended June 30, 2013 increased $76,000, or 10.6%, compared to the previous quarter, primarily due to an improvement in service charges on deposit accounts of $30,000.Non-interest expense for the three months ended June 30, 2013 increased $97,000, or 3.1%, compared to the previous quarter. Other operating expenses, primarily collection expenses related to non-performing loans, increased $126,000. A $50,000 provision for loan losses was recorded for the second quarter of 2013, compared to a $1.3 million provision in the previous quarter.The provision expense was lower in the second quarter of 2013 as a result of an $882,000 reduction in nonperforming assets in the current quarter.Net charge-offs were $635,000 for the second quarter of 2013 compared to $321,000 in the first quarter of 2013. The majority of the charge-offs in the second quarter of 2013 had specific allocations in the allowance for loan losses that had been established prior to the current quarter. Second Quarter 2013 Compared to Second Quarter 2012 Net interest income for the quarter ended June 30, 2013 decreased $120,000, or 3.3%, compared to the previous year.The decrease in net interest income was impacted by a reduction in interest expense of $121,000 combined with a decrease in interest income of $241,000. The decrease in interest income was created by a decline in the yields on loans and taxable securities. Non-interest income for the three months ended June 30, 2013 increased $2,000, or 0.3%, compared to the three months ended June 30, 2012, primarily due to an improvement in non-deposit brokerage fees of $21,000 from the prior year offset by a decrease in securities gains of $26,000. 2 Non-interest expense for the three months ended June 30, 2013 increased $134,000, or 4.4%, compared to the three months ended June 30 2012, due to an increase in other operating expenses which were primarily collection expenses related to non-performing loans. A $50,000 provision for loan losses was recorded for the second quarter of 2013, a decrease of $400,000, from $450,000 in the second quarter of 2012.Net charge-offs were $636,000 for the second quarter of 2013 compared to net charge-offs of $479,000 in the second quarter of 2012. Balance Sheet Total assets at June 30, 2013 were $411.5 million, an increase of $4.9 million from $406.6 million at December 31, 2012.Average assets during the second quarter were $419.2 million, an increase of 2.9%, or $11.9 million, from $407.3 million the second quarter of 2012.Average interest earning assets increased 4.2%, or $15.7 million, from $372.0 million in the second quarter of 2012 to $387.7 million in the second quarter of 2013. Loans increased $7.6 million, or 2.5%, from $298.8 million at December 31, 2012 to $306.4 million at June 30, 2013.Total loans averaged $305.5 million the second quarter of 2013, compared to $304.0 million the second quarter of 2012, an increase of $1.5 million, or 0.5%.Deposits at June 30, 2013 were $337.2 million, an increase of $5.5 million, or 1.7%, compared to $331.7 million at December 31, 2012.Total deposits averaged $345.7 million the second quarter of 2013, an increase of $13.9 million, or 4.2%, compared to $331.8 million during the second quarter of 2012.Average deposits increased during the year, but the cost of funds declined as higher cost deposits matured and were renewed at lower rates. Non-performing assets totaled $10.0 million at June 30, 2013 compared to $6.3 million at December 31, 2012, an increase of $3.7 million.The allowance for loan losses at June 30, 2013 was $6.1 million, or 1.98% of total loans, compared to $5.7 million, or 1.91% of total loans as of December 31, 2012.The allowance increased due to the increase in nonperforming assets during the year, as specific allocations in the allowance were provided for these impaired loans. 3 A summary of nonperforming assets is presented below: (In thousands) June March December31, September30, June Nonaccrual loans Loans 90+ days past due/accruing - 23 - 60 - Restructured loans Total non-performing loans Other real estate owned Total non-performing assets Non-performing assets to total assets 2.43% 2.58% 1.56% 1.93% 2.00% A summary of the allowance for loan losses is presented below: (In thousands) June March December31, September30, June Balance at beginning of period Provision for loan losses 50 Charged-off loans Recoveries of previously charged-off loans 42 37 11 12 16 Balance at end of period Allowance for loan losses to total loans 1.98% 2.21% 1.91% 1.95% 1.97% At June 30, 2013, total shareholders’ equity was $37.8 million compared to $41.6 million at December 31, 2012, a decrease of $3.8 million.During the first quarter of 2013, the Company paid $3.3 million to repurchase 94 of the 250 shares of the Series A preferred stock that the Company had issued to the Treasury on December 19, 2008 under the TARP Capital Purchase Program.At June 30, 2013, the Company has 93 shares of the Series A preferred stock outstanding with a balance of approximately $3.3 million.In addition, accumulated other comprehensive income declined by $1.0 million as long-term interest rates increased, which impacted unrealized gains and losses in investment securities. The Company’s tangible equity ratio was 8.08% as of June 30, 2013 compared to 9.08% at December 31, 2012.The tangible book value per common share declined slightly from $11.32 at December 31, 2012, to $11.14 at June 30, 2013.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines. 4 About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended June 30 March 31 December 31 September 30 June 30 Interest income Interest expense Net interest income Provision for loan losses 50 Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 78 82 82 64 64 Non-deposit brokerage fees 78 65 61 54 57 Lease income 75 74 76 68 68 BOLI income 56 61 65 66 66 Securities gains 29 8 - - 55 Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 78 91 92 93 Professional fees Data processing services Franchise shares and deposit tax FDIC insurance 26 85 87 83 73 Core deposit intangible amortization 85 84 84 88 88 Postage and office supplies 35 43 40 40 59 Other real estate owned expenses 20 11 15 5 Other Total Income before income taxes 53 Provision for income taxes Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended June 30 March 31 December 31 September 30 June 30 Average assets Average loans Average deposits Average equity Average common equity Return on average assets 0.75% 0.11% 0.69% 0.94% 0.72% Return on average equity 8.24% 1.16% 6.66% 9.18% 7.31% Efficiency ratio 72.17% 68.96% 65.70% 63.88% 66.93% Non-interest income to average assets 0.76% 0.70% 0.75% 0.75% 0.78% Non-interest expenses to average assets 3.04% 2.99% 3.04% 2.99% 3.01% Yield on average earning assets (tax equivalent) 4.56% 4.76% 5.11% 5.21% 5.03% Cost of average interest bearing liabilities 0.92% 0.93% 1.01% 1.04% 1.10% Net interest margin (tax equivalent) 3.77% 3.96% 4.24% 4.31% 4.06% Number of FTE employees 98 99 Asset Quality Ratios: Non-performing loans to total loans 3.09% 3.54% 2.06% 2.41% 2.57% Non-performing assets to total assets 2.43% 2.58% 1.56% 1.93% 2.00% Allowance for loan losses to total loans 1.98% 2.21% 1.91% 1.95% 1.97% Net charge-offs to average loans, annualized 0.63% 0.43% 0.60% 0.45% 0.52% 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Six Months Ended June 30 June 30 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees 91 Lease income BOLI income Securities gains 37 55 Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations Professional fees Data processing services Franchise shares and deposit tax FDIC insurance Core deposit intangible amortization Postage and office supplies 78 Other real estate owned expenses 31 Other Total Income before income taxes Provision for income taxes Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Six Months Ended June 30 June 30 Average assets Average loans Average deposits Average equity Average common equity Return on average assets 0.44% 0.76% Return on average equity 4.64% 7.77% Efficiency ratio 70.60% 66.60% Non-interest income to average assets 0.73% 0.74% Non-interest expenses to average assets 3.02% 2.97% Yield on average earning assets (tax equivalent) 4.66% 5.11% Cost of average interest bearing liabilities 0.92% 1.13% Net interest margin (tax equivalent) 3.86% 4.12% 9 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of June 30, December 31, December 31, Cash and cash equivalents Available for sale securities Loans held for sale 61 Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 42,007 $ 41,724 $ 38,352 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock Common stock Retained earnings (deficit) 79 Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 10 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios June 30, 2013 December 31, 2012 December 31, 2011 Capital Ratios: Tier 1 leverage 9.82% 10.20% 9.46% Tier 1 risk-based capital 12.87% 13.16% 11.94% Total risk based capital 14.13% 14.41% 13.19% Tangible equity ratio (1) 8.08% 9.08% 8.39% Tangible common equity ratio (1) 5.40% 5.55% 4.84% Book value per common share Tangible book value per common share (1) Shares outstanding (in thousands) The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: June 30, 2013 December 31, 2012 December 31, 2011 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 9.18% 10.22% 9.63% Tangible equity ratio (d/f) 8.08% 9.08% 8.39% Tangible common equity ratio (c/f) 5.40% 5.55% 4.84% 11
